Title: To Benjamin Franklin from John Carroll, 11 May 1776
From: Carroll, John
To: Franklin, Benjamin


Dear Sir
Montreal May 11th. 1776
Among the inclosed papers is an open letter to Genl. Schuyler in recommendation of Mrs. Walker, which your B[rothe]r Commissioners desire you would deliver to her.
If you can conveniently wait all tomorrow at S. Johns, you will oblige me much, as I am uncertain whether I shall not join you. Believe me, my Dear Sir, that no one can wish your welfare more ardently, or bear a greater regard for you than, Dear Sir Your affectionate and most obedient servant
J Carroll
